MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                             FILED
      regarded as precedent or cited before any                     Jan 13 2017, 8:26 am

      court except for the purpose of establishing                      CLERK
      the defense of res judicata, collateral                       Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Nancy L. Robinson                                        Tim E. Staggs
      West Union, Illinois                                     Columbus, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Nancy L. Robinson,                                       January 13, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               03A05-1602-DR-408
              v.                                               Appeal from the Bartholomew
                                                               Superior Court
      James Robinson,                                          The Honorable Kathleen Tighe
      Appellee-Petitioner.                                     Coriden
                                                               Trial Court Cause No.
                                                               03D02-1505-DR-2723



      Barnes, Judge.


                                             Case Summary
[1]   Nancy Robinson appeals the decree dissolving her marriage to James

      Robinson. We affirm.



      Court of Appeals of Indiana | Memorandum Decision 03A05-1602-DR-408 | January 13, 2017   Page 1 of 4
                                                         Issues
[2]   Nancy raises two issues for our review, which we consolidate and restate as

      whether James’s alleged mental health diagnosis should have disqualified him

      from seeking a dissolution.


                                                         Facts1
[3]   Nancy and James were married in 1989. They have two adult children. In

      April 2015, they separated, and in May 2015, James filed a petition for

      dissolution. Nancy alleges that James suffers from depression and that she

      previously sought an order of civil commitment.


[4]   On January 19, 2016, the trial court held an evidentiary hearing in this matter,

      and on January 26, 2016, the trial court issued its decree dissolving the parties’

      marriage. Nancy now appeals.


                                                      Analysis
[5]   Indiana Appellate Rule 46 sets out the substantive requirements for an

      appellant’s brief. That rule provides: “The argument must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning. Each contention must be supported by citations to the authorities,




      1
        We note that Nancy did not request a transcript of the evidentiary hearing in this matter. Although her
      Appellant’s Brief contains a “Facts” section, it is difficult to follow and contains only a recitation of
      anecdotes involving the parties. It does not contain the “facts relevant to the issues presented for review” as
      required by Indiana Appellate Rule 46(A)(6). We, therefore, rely, in part, on the facts as set out in the trial
      court’s decree, a copy of which is attached to the notice of appeal.

      Court of Appeals of Indiana | Memorandum Decision 03A05-1602-DR-408 | January 13, 2017               Page 2 of 4
      statutes, and the Appendix or parts of the Record on Appeal relied on . . . .”

      Ind. Appellate Rule 46(A)(8)(a). “A litigant who fails to support his arguments

      with appropriate citations to legal authority and record evidence waives those

      arguments for our review.” Pierce v. State, 29 N.E.3d 1258, 1267 (Ind. 2015).


[6]   Whenever possible, however, “‘we prefer to resolve cases on the merits’ instead

      of on procedural grounds like waiver.” Id. (quoting Roberts v. Cmty. Hospitals of

      Indiana, Inc., 897 N.E.2d 458, 469 (Ind. 2008)). We will address the merits of a

      party’s claim unless we find “‘noncompliance with the rule sufficiently

      substantial to impede our consideration of the issue raised.’” Pierce, 29 N.E.3d

      at 1267 (quoting Guardiola v. State, 268 Ind. 404, 406, 375 N.E.2d 1105, 1107

      (Ind. 1978)). We note that “a pro se litigant is held to the same standards as a

      trained attorney and is afforded no inherent leniency simply by virtue of being

      self-represented.” Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. Ct. App. 2014).


[7]   The “Argument” portion of Nancy’s Appellant’s Brief consists of merely two

      sentences and includes no citations to authority or the record on appeal.

      Although we acknowledge our preference for resolving cases on their merits,

      Nancy’s brief falls so short of the requirements set out in Appellate Rule 46 that

      we are unable to consider the issues she attempts to raise. We conclude Nancy

      has waived our review of her appeal.


                                                Conclusion
[8]   Nancy wholly fails to present a cogent argument supported by citations to legal

      authority and record evidence. Her brief’s shortcomings impede our review of

      Court of Appeals of Indiana | Memorandum Decision 03A05-1602-DR-408 | January 13, 2017   Page 3 of 4
      her appeal, and we conclude she has waived review of the issues she raises. We

      affirm.


[9]   Affirmed.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A05-1602-DR-408 | January 13, 2017   Page 4 of 4